Luke, J.
On appeal to the superior court of Laurens county from the judgment of the Laurens county court of ordinary, Mrs. Eliza Johnson was awarded a verdict for the sum of $300 for one year’s support from the estate of her deceased husband. Judgment was entered upon this verdict, with costs of the appeal assessed against the applicant for support. Error in this judgment is assigned by direct bill of exceptions. Defendants in error present a motion to dismiss the writ of error upon the ground that, inasmuch as the judgment follows the verdict, and that the verdict was not necessarily controlled by any previous ruling or decision of the trial judge, the writ of error was improvidently granted. It does not appear from the record before us that the verdict or judgment was so controlled; hence the motion to dismiss the writ of error must be sustained. Civil Code (1910), § 6144; Anderson v. Wyche, 126 Ga. 393, 397 (55 S. E. 19).

Writ of error dismissed.


Broyles, O. J., concurs. Bloodioorth, J., absent on account of illness.